Citation Nr: 1029074	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-15 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 40 
percent for degenerative disc disease (DDD) of the lumbosacral 
spine.

2.  Entitlement to an extra-schedular disability evaluation in 
excess of 40 percent for degenerative disc disease of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active duty service from April 1992 to November 
1994.

This appeal is before the Board of Veterans' Appeals (Board) from 
a September 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied a rating in excess of 40 percent for degenerative 
disc disease of the lumbar spine.

The Board remanded the claim for additional development in 
February 2009.

The issue of entitlement to an extra-schedular disability 
evaluation in excess of 40 percent for degenerative disc disease 
of the lumbosacral spine is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  DDD of the lumbosacral spine is manifested, at worst, by 
forward flexion to 35 degrees, without any findings of 
unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 40 percent for 
DDD of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his increased rating claim in July 
2005.  Thereafter, he was notified of the provisions of the VCAA 
by the RO in correspondence dated in April 2009.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other pertinent 
information regarding VCAA.  Subsequently, the claim was reviewed 
and a supplemental statement of the case (SSOC) was issued in 
February 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 499 F.3d 1317 (Fed. Cir 2007).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing 
the sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in April 2009.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence. A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  His service treatment 
records and post-service VA and private treatment records have 
been obtained and associated with his claims file.  The Veteran 
has also been provided with VA medical examinations in June 2006 
and January 2010 to determine the current severity of the 
Veteran's disability.  The Board finds the case is adequately 
developed for appellate review.

Laws and Regulations

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  To evaluate the severity of a particular disability, 
it is essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2009).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

The Court held that in evaluating a service-connected disability, 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 must be considered.  
The Court also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Veteran is assigned a 40 percent rating for DDD, also 
referred to as a back disability, under Diagnostic Code 5237.

Under the current rating criteria, degenerative arthritis of the 
spine (designated at Diagnostic Code 5237) is rated pursuant to 
the General Rating Formula for Diseases and Injuries of the 
Spine.  Intervertebral disc syndrome (designated at Diagnostic 
Code 5243) is rated either pursuant to the General Rating Formula 
for Diseases and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in a higher rating when all disabilities 
are combined under 38 C.F.R. § 4.25.

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 



100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest 
five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months 
60

With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months 
40

With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months 
20
 
With incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the 
past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each spinal 
segment are clearly distinct evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine whichever method results 
in a higher evaluation for that segment. 
Effective September 26, 2003.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).



Factual Background and Analysis

A rating action in June 1995 awarded service connection for a low 
back condition based on service treatment records indicating 
treatment on numerous occasions for back pain.  A 20 percent 
rating was assigned based on the findings from a December 1994 VA 
medical examination.  The Veteran continued to be treated for low 
back pain by VA and private physicians.  A rating action in July 
2001 increased to 40 percent the rating assigned for what was 
then recharacterized as degenerative disc disease of the lumbar 
spine.  In part, the increase was based on findings from a 
February 2001 VA medical examination. 

VA treatment records dated in August 2005 noted that following a 
magnetic resonance imaging (MRI), the Veteran was diagnosed with 
L3/4, L4/5 disc annulus tear.  Thereafter, VA treatment records 
reported the Veteran underwent L3/4, L4/5 nucleoplasty disc 
decompression followed by intradiscal electrothermal therapy 
(IDET) for his back in September 2005.  

During an August 2005 VA examination, the Veteran complained of 
constant pain in the lumbosacral area.  He reported acute 
episodes occur only every two years which produce pain so severe 
that he requires going to the emergency room or hospital.  He 
denied the use of brace or back supports as well as wheelchair, 
cane, or crutches.  He indicated he experiences weakness and 
giving out in addition to pain on walking two blocks, stiffness 
and limited motion of the lower back, pain increased by assuming 
a static position such as sitting or standing in one place for 
one than 30 minutes, and considerable difficulty driving as 
sitting in one position accentuates his back and leg pain.  

Upon physical examination, the examiner found active forward 
flexion to 75 degrees, extension to 17 degrees, left and right 
lateral bending to 15 degrees, each with complaints of pain.  
Also, rotation was noted to be to 40 degrees bilaterally with no 
subjective complaints of pain.  Following repetitive activity, 
forward flexion was noted to be to 75 degrees, backward extension 
to 20 degrees, lateral flexion was to 20 degrees bilaterally, and 
rotation was to 45 degrees bilaterally.  An MRI report at that 
time found shallow central disc protrusions seen at the L3-5 and 
L4-5, causing mild narrowing of the spinal canal without definite 
impingement of neural struction, and mild broad disc bulge at L5-
S1.  An X-ray report from that time found degenerative disc 
disease, lumbar spine, chronic lumbar and lumbosacral 
strain/sprain, with restricted motion, and a broad based disc 
bulge at L5-S1 with mild spinal stenosis.  

In a June 2006 VA examination report, the Veteran stated his pain 
was relieved for one to two months after surgery, but has since 
progressively gotten worse.  The Veteran stated he was in bed for 
approximately eight days last December, but it was not prescribed 
by a physician.  The examiner noted no thoracolumbar spine 
ankylosis.  Upon physical examination, the Veteran had active 
flexion to 90 degrees, extension to 25 degrees, left lateral 
flexion to 35 degrees, right lateral flexion to 33 degrees, and 
right and left lateral rotation to 35 degrees.  After repetitive 
motion, flexion was to 85 degrees, extension to 20 degrees, and 
left lateral rotation to 40 degrees, left lateral flexion to 25 
degrees, and right lateral flexion to 30 degrees.  An April 2006 
MRI report found no significant changes in appearance or 
progression since the previous examination.  The diagnosis was 
DDD of the lumbar spine with bilateral radiculopathic symptoms 
and postoperative residuals. 

During a January 2010 VA examination, the Veteran reported he had 
progressively worse low back problems and that he had used a TNS 
unit for several years and medication with poor results.  The 
examiner noted prior surgeries including a discectomy/laminectomy 
in September 2005.  The Veteran reported a history of urinary 
urgency, urinary frequency, numbness, parasthesias, leg or foot 
weakness, fatigue, decreased motion, stiffness, weakness, spasms, 
and severe constant pain with radiation to both lower 
extremities.  He reported flare-ups every two to three weeks for 
one to two days, with activity as a precipitating factors, and 
bedrest as an alleviating factor.  

Upon examination, the examiner found bilateral spasms, guarding, 
pain with motion, tenderness, weakness, muscle spasm, and 
localized tenderness or guarding severe enough to be responsible 
for abnormal gait or abnormal spinal contour.  Active range of 
motion findings included flexion to 45 degrees, extension to 10 
degrees, left lateral flexion to 10 degrees, left lateral 
rotation to 15 degrees, right lateral flexion to 10 degrees, and 
right lateral rotation to 15 degrees.  After repetitive motion, 
range of motion findings were flexion to 35 degrees, extension to 
10 degrees, left lateral flexion to 10 degrees, left lateral 
rotation to 15 degrees, right lateral flexion to 10 degrees, and 
right lateral rotation to 15 degrees.  An X-ray study from that 
time was noted as unremarkable exam.  The diagnosis was status 
post multilevel lumbar discectomy with residual radiculitis, and 
chronic lumbar strain/sprain with limited motion.  The examiner 
noted that his disability prevented chores, shopping, exercise, 
and sports, and cause severe effects on recreation, traveling, 
bathing, dressing, and grooming. 

After a review of the evidence of record, the Board finds that 
the Veteran's back disability does not warrant a rating in excess 
of 40 percent.  In fact, his back disability is currently 
manifested by, at most, forward flexion to 35 degrees with pain 
warranting only a 20 percent rating.  However, the Board will not 
disturb the Veteran's current disability rating of 40 percent.  
The aforementioned evidence does not reflect any findings that 
would warrant a rating in excess of 40 percent under the criteria 
of the General Rating Formula for this time period.  None of the 
competent medical evidence of record, including the January 2010 
VA examination, shows that the Veteran has unfavorable ankylosis 
of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009).

Although the Veteran claimed to have more than eight days of 
incapacitation, the provisions for evaluating intervertebral disc 
syndrome are also not for application for the Veteran's service-
connected low back pain during this time period because he was 
not shown to have any incapacitating episodes that required 
treatment and bed rest prescribed by a physician.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note 1 (2009).

The Board also finds that there is no basis for the assignment of 
any higher rating based on consideration of any of the factors 
addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 
204-07.  Competent medical evidence during this time period 
reflects that the currently assigned 40 percent rating already 
compensates the Veteran for the extent of functional loss 
resulting from any such symptoms.  In this regard, the Board 
notes that the January 2010 VA examination findings detailed that 
repetitive range of motion testing did produce loss of motion due 
to pain.  However, that loss would not equate to total 
unfavorable ankylosis of the thoracolumbar spine warranting a 50 
percent disability rating. 

Finally, the Veteran is currently rated separately for 
neurological symptoms associated with his back disability.  

For all the foregoing reasons, the Veteran's claims for 
entitlement to a rating in excess of 40 percent must be denied.  
The Board has considered staged ratings, under Hart v. Mansfield, 
21 Vet. App. 505 (2007), but concludes that they are not 
warranted.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a schedular rating in excess of 40 percent for 
degenerative disc disease (DDD) of the thoracolumbar spine is 
denied. 


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are 
applicable to this appeal.  Information concerning the VCAA was 
provided to the Veteran by correspondence dated in April 2009.

The Veteran contends that he is entitled to an increased rating 
for his service-connected lumbar spine disability, currently 
rated at 40 percent disabling.  

In his January 2010 VA examination, the examiner noted that the 
Veteran had marked limitation of lumbar motions with increased 
pain levels with attempted activity especially that of a 
repetitive nature.  The examiner reported that according to the 
requirements as set forth by the U.S. Department of Labor, the 
Veteran was not capable of a medium or heavy occupation, and that 
with respect to a light occupation, the Veteran could not be 
ambulatory for two thirds of an eight hour work day.  The 
examiner further noted he was not capable of carrying or lifting 
15 pounds on a frequent basis or 25 pounds occasionally and was 
therefore not qualified to engage in that level of work.  
Regarding a sedentary occupation, the examiner noted that even 
though he could probably handle seven pounds on a frequent basis, 
the Veteran was not able to sit for two thirds of an eight hour 
work day as would be required by the job description. 

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  To evaluate the severity of a particular disability, 
it is essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2009).

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, consideration 
of an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.  The governing norm 
in an exceptional case is a finding that the case presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R § 
3.321(b)(1) (2009).

The Board notes that in the January 2010 supplemental statement 
of the case, the RO did not determine whether his condition 
presented an exceptional disability picture which warrants an 
extra-schedular evaluation.  As the Veteran has submitted 
evidence consisting of an opinion by a medical professional of 
his inability to work, the case warrants extra-schedular 
consideration, and referral to the Chief Benefits Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 3.321.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
treated the Veteran for his service-
connected back disability since June 2006.  
After the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

2.  Thereafter, the AMC/RO should refer the 
Veteran's claim for a rating in excess of 
40 percent for DDD of the lumbosacral spine 
to the Chief Benefits Director of VA's 
Compensation and Pension Service for an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


